
	

116 HR 4360 : VA Overpayment Accountability Act
U.S. House of Representatives
2019-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 4360
		IN THE SENATE OF THE UNITED STATES
		November 13, 2019Received; read twice and referred to the Committee on Veterans' AffairsAN ACT
		To amend title 38, United States Code, to improve the due process accorded veterans with respect to
			 recovery of overpayments made by the Department and other amounts owed by
			 veterans to the United States, to improve the processing of veterans
			 benefits by the Department of Veterans Affairs, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the VA Overpayment Accountability Act. 2.Repair of credit (a)In generalChapter 53 of title 38, United States Code, is amended by adding at the end the following new section:
				
					5320.Correction of erroneous information submitted to consumer reporting agencies
 (a)Correcting errors by the DepartmentIn any case in which the Secretary finds that the Department has submitted erroneous information to a consumer reporting agency about the indebtedness of any person who has been determined by the Secretary to be indebted to the United States by virtue of the participation of that person in a benefits program administered by the Secretary, the Secretary shall—
 (1)instruct the consumer reporting agency to remove such erroneous information from the consumer report of such person or take such other action as may be required to ensure that such erroneous information is not included in the report of such person; and
 (2)transmit to the consumer reporting agency such information as the consumer reporting agency may require to take such appropriate actions.
 (b)Correcting errors by debt collectorsIn any case in which the Secretary finds that a debt collector acting on behalf of the Department has submitted erroneous information to a consumer reporting agency about the indebtedness of any person who has been determined by the Secretary to be indebted to the United States by virtue of the participation of that person in a benefits program administered by the Secretary, the Secretary shall instruct the debt collector to request the consumer reporting agency remove such erroneous information from the consumer report of such person or take such other action as may be required to ensure such erroneous information is not included in the report of such person.
 (c)NoticeNot later than 60 days after the date on which the Secretary issues an instruction under subsection (a)(1) or (b) with respect to a person, the Secretary shall notify the person that the Secretary issued such instruction.
 (d)DefinitionsIn this section: (1)The terms consumer report and consumer reporting agency have the meanings given such terms in section 603 of the Fair Credit Reporting Act (15 U.S.C. 1681a).
 (2)The term debt collector has the meaning given such term in section 803 of the Fair Debt Collection Practices Act (15 U.S.C. 1692a)..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 53 of such title is amended by adding at the end the following new item:
				
					
						5320. Correction of erroneous information submitted to consumer reporting agencies..
 (c)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act and shall apply with respect to deductions made under section 5314 of such title, administrative costs under section 5315 of such title, and suits filed under section 5316 of such title on or after such date.
 3.Improved processing of benefits by Department of Veterans AffairsThe Secretary of Veterans Affairs shall improve the information technology of the Department of Veterans Affairs (including the eBenefits system or successor system) as may be necessary to achieve the following:
 (1)Notification of debts incurredThe Secretary shall provide a notification to a person who— (A)is entitled to a payment from the Secretary under a benefits program administered by the Secretary;
 (B)incurs a debt to the United States under that benefits program; and (C)elects to receive such notifications.
 (2)Review of information regarding dependentsA person entitled to a payment from the Secretary under a benefits program administered by the Secretary may review information relating to dependents of that person.
 (3)Tracking metricsThe Secretary shall be able to track— (A)the number and amount of payments made by the Secretary to a person entitled to a payment from the Secretary under a benefits program administered by the Secretary who incurs a debt to the United States under such program;
 (B)the average debt to the United States incurred by a person described in subparagraph (A); (C)how frequently the Secretary approves and denies applications for relief under section 5302(a) of title 38, United States Code; and
 (D)such other metrics the Secretary determines appropriate. 4.Audit of erroneous payments by Veterans Benefits Administration; plan of correction (a)AuditNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall complete an audit to determine the following:
 (1)The frequency by which the Department of Veterans Affairs makes an error that results in a payment to a person by virtue of such person's participation in a benefits program administered by the Secretary that such person is not entitled to or in an amount that exceeds the amount to which the person is entitled.
 (2)Whether and to what degree vacant positions in the Veterans Benefits Administration affect such frequency.
 (b)PlanNot later than 30 days after the completion of the audit under subsection (a), the Secretary of Veterans Affairs shall submit to the Committees on Veterans' Affairs of the Senate and House of Representatives a plan and description of resources necessary to align information technology systems to ensure that errors described in subsection (a)(1) are not the result of communication or absence of communication between information technology systems.
			
	Passed the House of Representatives November 12, 2019.Cheryl L. Johnson,Clerk
